DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 11 and 13, drawn to a ply and a tire using said ply.
Group II, claims 12 and 14, drawn to an angled ply and a tire using said ply.
Group III, claims 15-20, drawn to a method of making a ply.
Group IV, claim 21, drawn to a method of making an angled ply.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical features of a ply comprising: a polymer matrix; and metallic monofilaments embedded in the polymer matrix, the metallic monofilaments being substantially parallel relative to one another and to the main direction P’ of the ply, each metallic monofilament having a main axis G and a torsional elastic deformation C about its main axis G, wherein the ply comprises first and second groups of metallic monofilaments, each metallic monofilament of the first group having a torsional elastic deformation C in a first direction about its main axis G, each metallic monofilament of the second group 
Zhang discloses [Figures 1A, 4] a belt player (ply) parallel steel monofilaments embedded in rubber (polymer matrix), the steel monofilaments having torsional elastic deformation and extending in the same direction as one another, wherein the ply comprises two separate groups of monofilaments, each steel monofilament of the first group is twisted in one direction (S-twist) and each steel monofilament of the second group is twisted in the other direction (Z-twist), where a group with S-twist monofilaments may be alternated with a group with Z-twist monofilaments [Zhang, Paragraphs 15-17]. 
Zhang does not, however, specifically recite the absolute torsional elastic deformation of each steel monofilament being less than 6 turns per ten meters of monofilaments, or specifically recite the mean torsional elastic deformation of the steel monofilaments being between -0.25 and +0.25 turn per ten meters of monofilament.
Yamagami teaches [Figure 1] steel monofilaments for reinforcing the belt portion of a tire, wherein the steel monofilaments have a kill (torsional elastic deformation) preferably as uniform and small as possible, reciting that the kill generally falls within a range of ± 2 turns per 6 meters (calculating to ± 3.33 turns per 10 m) [Yamagami, Column 2, Lines 25-28], falling within the requirement of 6 turns 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the teachings of Yamagami to have a small kill (torsional elastic deformation), preferably within the range of ± 3.33 turns per 10 meters. Doing so would allow for a cord that gives rise to no practical problems [Yamagami, Column 2, lines 25-28], particularly preventing the calendered sheet becoming twisted or swollen during the calendering step [Yamagami, Column 1, Lines 61-63].
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749